July 20, 2012 Dreyfus Investment grade funds, inc. -Dreyfus Inflation Adjusted SEcurities Fund Supplement to Current Statement of Additional Information The following information supplements the information contained in the section of the Fund's Statement of Additional Information entitled "Certain Portfolio Manager Information": The following table lists the number and types of accounts (including the Fund) advised by Nate Pearson, one of the Fund's primary portfolio managers, and assets under management in those accounts as of May 31, 2012: Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Nate Pearson 5 $1.3B 4 $88.6M 52 $4.9B The following table provides information on accounts managed (included within the table above) by Nate Pearson, one of the Fund's primary portfolio managers, that are subject to performance-based advisory fees: Primary Portfolio Manager Type of Account Number of Accounts Total Assets of Accounts Nate Pearson None N/A N/A The following table lists the dollar range of fund shares beneficially owned by Nate Pearson, one of the Fund's primary portfolio managers, as of May 31, 2012: Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned Nate Pearson DIASF None
